Cite as: 563 U. S. ____ (2011)           1

                          Per Curiam

SUPREME COURT OF THE UNITED STATES
      DAVID BOBBY, WARDEN, PETITIONER v.

                HARRY MITTS 

   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED 

    STATES COURT OF APPEALS FOR THE SIXTH CIRCUIT

              No. 10–1000. Decided May 2, 2011 


   PER CURIAM.
   An Ohio jury convicted respondent Harry Mitts on two
counts of aggravated murder and two counts of attempted
murder. He was sentenced to death. At issue here is part
of the jury instructions given during the penalty phase of
Mitts’s trial. The instructions, in pertinent part, were as
follows:
    “[Y]ou must determine beyond a reasonable doubt
    whether the aggravating circumstances, which [Mitts]
    was found guilty of committing in the separate counts,
    are sufficient to outweigh the mitigating factors you
    find are present in this case.
       “When all 12 members of the jury find by proof be
    yond a reasonable doubt that the aggravating circum
    stances in each separate count with which [Mitts] has
    been found guilty of committing outweigh the mitigat
    ing factors, if any, then you must return such finding
    to the Court.
       “I instruct you as a matter of law that if you make
    such a finding, then you must recommend to the
    Court that the sentence of death be imposed on
    [Mitts].
         .           .          .           .           .
       “On the other hand, [if] after considering all the
    relevant evidence raised at trial, the evidence and tes
    timony received at this hearing and the arguments of
    counsel, you find that the state of Ohio failed to prove
2                      BOBBY v. MITTS

                         Per Curiam

    beyond a reasonable doubt that the aggravating cir
    cumstances with which [Mitts] was found guilty of
    committing outweigh the mitigating factors, you will
    then proceed to determine which of two possible life
    imprisonment sentences to recommend to the Court.”
    App. to Pet. for Cert. 352a–353a.
   We considered virtually the same Ohio jury instructions
last Term in Smith v. Spisak, 558 U. S. ___, ___ (2010)
(slip op., at 7). See Mitts v. Bagley, 620 F. 3d 650, 652
(CA6 2010) (noting that the “instructions in this case are
the same Ohio instructions that were given in” Spisak).
That case, like this one, involved review of a federal ha
beas petition under the Antiterrorism and Effective Death
Penalty Act of 1996 (AEDPA). AEDPA provides, as rele
vant here, that relief may not be granted unless the state
court adjudication “resulted in a decision that was con
trary to . . . clearly established Federal law, as determined
by the Supreme Court of the United States.” 28 U. S. C.
§2254(d)(1).
   In Spisak, we reversed a Court of Appeals decision that
had found these instructions invalid under our decision in
Mills v. Maryland, 486 U. S. 367 (1988). See 558 U. S., at
___ (slip op., at 8–9). Up until our decision in Spisak,
Mitts had also pressed the claim that the instructions
were invalid under Mills. After Spisak rejected that
claim, the Court of Appeals in this case determined that
the instructions were contrary to our decision in Beck v.
Alabama, 447 U. S. 625 (1980), and accordingly vacated
Mitts’s death sentence. See 620 F. 3d, at 658.
   In Beck, we held that the death penalty may not be
imposed “when the jury was not permitted to consider a
verdict of guilt of a lesser included non-capital offense, and
when the evidence would have supported such a verdict.”
447 U. S., at 627 (internal quotation marks omitted). We
explained that such a scheme intolerably enhances the
                 Cite as: 563 U. S. ____ (2011)            3

                          Per Curiam

“risk of an unwarranted conviction” because it “interjects
irrelevant considerations into the factfinding process,
diverting the jury’s attention from the central issue of
whether the State has satisfied its burden of proving
beyond a reasonable doubt that the defendant is guilty of a
capital crime.” Id., at 638, 642. “[F]orcing the jury to
choose between conviction on the capital offense and ac
quittal,” we observed, “may encourage the jury to convict
for an impermissible reason—its belief that the defendant
is guilty of some serious crime and should be punished,”
even when there is “some doubt with respect to an ele
ment” of the capital offense. Id., at 632, 642, 637. Be
cause the scheme in Beck created a danger that the jury
would resolve any doubts in favor of conviction, we con
cluded that it violated due process. See id., at 638, 643.
   According to the Court of Appeals below, the penalty
phase instructions given at Mitts’s trial—and the Supreme
Court of Ohio decision upholding their use—were “con
trary to” Beck, because they “interposed before the jury
the same false choice” that our holding in Beck prohibits.
620 F. 3d, at 658, 657 (internal quotation marks omitted).
Referring to the instructions as “acquittal-first,” the Court
of Appeals stated that they impermissibly required the
jury to first decide whether to “acquit” Mitts of the death
penalty before considering “mercy and some form of life
imprisonment.” Id., at 656–657. Interpreting Beck to
stand for the proposition that “a jury instruction violates
due process if it requires a mandatory death penalty sen
tence that can only be avoided by an acquittal before the
jury has an opportunity to consider life imprisonment,” the
Court of Appeals concluded that the instructions given
during the penalty phase of Mitts’s trial unconstitutionally
“deprived the jury of a meaningful opportunity to con
sider” a life sentence. 620 F. 3d, at 658, 657 (internal
quotation marks omitted).
   The instructions here are surely not invalid under our
4                     BOBBY v. MITTS

                         Per Curiam

decision in Beck. The concern addressed in Beck was “the
risk of an unwarranted conviction” created when the jury
is forced to choose between finding the defendant guilty of
a capital offense and declaring him innocent of any
wrongdoing. 447 U. S., at 637 (emphasis added); id., at
638; see also Spaziano v. Florida, 468 U. S. 447, 455
(1984) (explaining that the “goal of the Beck rule” is “to
eliminate the distortion of the factfinding process that is
created when the jury is forced into an all-or-nothing
choice between capital murder and innocence”); Schad v.
Arizona, 501 U. S. 624, 646 (1991) (“Our fundamental
concern in Beck was that a jury convinced that the defen
dant had committed some violent crime but not convinced
that he was guilty of a capital crime might nonetheless
vote for a capital conviction if the only alternative was to
set the defendant free with no punishment at all”).
   The question here, however, concerns the penalty phase,
not the guilt phase, and we have already concluded that
the logic of Beck is not directly applicable to penalty phase
proceedings. In California v. Ramos, 463 U. S. 992 (1983),
we rejected an argument that Beck prohibited an instruc
tion to “a capital sentencing jury regarding the Governor’s
power to commute a sentence of life without possibility of
parole.” 463 U. S., at 994, 1006–1009. In so doing, we
noted the “fundamental difference between the nature of
the guilt/innocence determination at issue in Beck and the
nature of the life/death choice at the penalty phase.” Id.,
at 1007. In light of that critical distinction, we observed
that “the concern of Beck regarding the risk of an unwar
ranted conviction is simply not directly translatable to the
deliberative process in which the capital jury engages in
determining the appropriate penalty.” Id., at 1009; see
also Schad, supra, at 647 (stating that the “central con
cern of Beck simply is not implicated” when the “jury was
not faced with an all-or-nothing choice between the offense
of conviction (capital murder) and innocence”).
                  Cite as: 563 U. S. ____ (2011)             5

                           Per Curiam

   The jurors in Mitts’s case could not have plausibly
thought that if they declined to recommend the death
penalty Mitts would “escape all penalties for his alleged
participation in the crime.” Beck, supra, at 629. They had
just convicted him on two counts of aggravated murder
and two counts of attempted murder. They were specifi
cally instructed that if they did not find that the aggravat
ing factors outweighed the mitigating factors—and there
fore did not recommend the death penalty—they would
choose from two life sentence options. There is accord
ingly no reason to believe that the jurors in this case,
unlike the jurors in Beck, could have been improperly
influenced by a fear that a decision short of death would
have resulted in Mitts walking free.
   We all but decided the question presented here in
Spisak itself. After rejecting the contention that the Ohio
instructions were contrary to Mills, we noted that “the
Court of Appeals found the jury instructions unconstitu
tional for an additional reason, that the instructions ‘re
quire[d] the jury to unanimously reject a death sentence
before considering other sentencing alternatives.’ ” 558
U. S., at ___ (slip op., at 9) (quoting Spisak v. Mitchell, 465
F. 3d 684, 709 (CA6 2006)). That is essentially the Beck
claim presented here. See 620 F. 3d, at 658 (holding that
a “jury instruction violates due process if it requires a
mandatory death penalty sentence that can only be
avoided by an acquittal before the jury has an opportunity
to consider life imprisonment”). We rejected that claim in
Spisak under AEDPA, noting that “[w]e have not . . .
previously held jury instructions unconstitutional for this
reason.” 558 U. S., at ___ (slip op., at 9). Although neither
the parties nor the courts below in Spisak had cited Beck,
a separate concurrence in Spisak would have struck down
the instructions in reliance on that decision. See 558
U. S., at ___ (Stevens, J., concurring in part and concur
ring in judgment) (slip op., at 3–6). The Court nonetheless
6                     BOBBY v. MITTS

                         Per Curiam

concluded that whatever the merits of that argument on
direct review, “the jury instructions at Spisak’s trial were
not contrary to ‘clearly established Federal law’ ” under
AEDPA. Id., at ___ (slip op., at 9). The same conclusion
applies here.
  The petition for certiorari and the motion for leave to
proceed in forma pauperis are granted. The judgment of
the Court of Appeals for the Sixth Circuit is
                                                   Reversed.